 374DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRadio and Television Broadcast Engineers Union,Local 1212, I.B.E.W., AFL-CIO and WPIX,Inc. Case 2-CB-11109April 1, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn January 16, 1987, Administrative Law JudgeSteven B. Fish issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the Charging Party filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, fmdings, andconclusions only to the extent consistent with thisDecision and Order.I. FACTS1In 1968 Joseph Tomeselli was hired by WPIX asa film splicer. In 1978 he transferred to WPIX's en-gineering department and became a member of theRespondent Union.In August 1982 the Union, by letter, informedWPIX that Tomaselli had been appointed businessrepresentative of the Union and would be taking aleave of absence pursuant to section 3.09 of its col-lective-bargaining agreement with WPIX.2 There-after, Tomaselli discussed the matter with the vicepresident and chief engineer for WPIX, RobertMurch, who approved the arrangement effectiveAugust 25, 1982.As a business representative, Tomaselli negotiat-ed collective-bargaining agreements on behalf ofthe Respondent with 25 TV and radio stations. HeThe facts are set forth in greater detail by the judge.2 Sec. 3.09 provides:Section 3.09: (a) At the written request of the Union, for the con-duct of Union business in connection with the broadcasting industryonly, any employee shall be granted a leave of absence without payfor a period not to exceed two (2) years.Such employee's seniority shall continue to accrue throughoutsuch a leave for layoff purposes only.(b) Leave of absence may be granted by the Employer for aperiod not to exceed six (6) months upon written application by anyemployee, stating reasons therefore and, if the leave is for a monthor more, the approval of the Union, provided that no employee shallapply for a leave of absence primarily to enable him to solicit oraccept employment elsewhere Such employee shall continue toaccrue semonty throughout such leave of absence for layoff pur-poses only... .(d) Upon the return of an employee from a leave of absence,he/she shall be reemployed in the same position or a position gener-ally similar to that in which he/she previously held and with thesame experience or length of service rights held preceding suchleavealso processed grievances and participated in arbi-trations. The Union alleges that in May 1984 aletter was sent to Murch, informing WPIX that inaccordance with section 3.09(a) of the contract,Tomaselli's leave of absence would be extended foran additional 2 years.3 WPIX denies receiving sucha request.In July 1985, Tomaselli informed WPIX that heno longer served as business representative and re-quested reinstatement.4 Shortly thereafter, Toma-selli was notified by Murch that no vacancieswithin WPIX were available, and reinstatementwas refused.The dispute regarding Tomaselli's reinstatementwas the subject of a grievance and ultimately wentto arbitration. The arbitrator found that WPIX vio-lated the collective-bargaining agreement.5 The ar-bitrator ordered WPIX to reinstate Tomaselli.WPIX has not complied with the award.6CONTENTIONS OF THE PARTIES7The question before us is whether the Respond-ent's demand for Tomaselli's reinstatement pursuantto section 3.09 of the collective-bargaining agree-ment violates Section 8(b)(1)(A) and (2) of theAct.The General Counsel contends that section 3.09is unlawful because it provides greater benefits toan employee on a union-related leave of absencethan to an employee on a nonunion-related leave ofabsence, thereby encouraging membership in theUnion. The benefits at issue are a longer leave of3 Sec. 3.09(a) does not explicitly provide for an extension of the leaveof absence4 Tomaselli was paid a salary by the Respondent while serving as abusiness representative.5 The arbitrator found that the Union had notified WPIX of a requestfor an extension of Tomaselh's leave, that WPIX had accepted the exten-sion, and that the parties thereby modified sec. 3.09 (a) of the contract.The judge assumed without deciding that the arbitrator's finding that theparties mutually agreed to extend Tomaselh's leave for an additional yearwas correct. We note that Tomaselli continued to be included in WPIX'sgroup insurance plan, and WPIX continued to bill the Umon for the costof bis coverage. Accordingly, we find, as did the arbitrator, that the par-ties mutually agreed to the extension of the leave of absence.6 Subsequently, the Respondent moved in Federal district court toconfirm the award. WPIX requested that the award be set aside. TheBoard moved to intervene and requested the court stay its proceedingpending Board determination. The court granted the Board's request.7 The Respondent excepts to the judge's failure to defer to the arbitra-tor's award. As concluded by the judge, we find no merit in this excep-tion. In deciding the Umon's grievance, the arbitrator looked only towhether WPIX violated sec. 3.09 of the contract by refusing to reinstateTomaselli. He did not consider the legality of the clause itself, the issueWPIX's charge has placed before us. Therefore, deferral to the arbitra-tor's award is not warranted under the criteria set forth in Olin Corp., 268NLRB 573 (1984).8 Specifically, the complaint alleged that the Respondent violated theAct by maintaining and enforcing sec. 3.09(a) of the contract, by de-manding that Tomaselli be reinstated to his former position of employ-ment, and by filing for arbitration regarding WPIX's failure to do so.288 NLRB No. 49 ELECTRICAL WORKERS IBEW LOCAL 1212 (WPIX, INC.)375absence and the option to be gainfully employedelsewhere while on leave of absence.9The General Counsel and the Charging Partycontend that these disparate benefits are analogousto those superseniority clauses proscribed by Daily-lea Cooperative, 219 NLRB 656 (1975), enfd. subnom. NLRB v. Teamsters Local 338, 531 F.2d 1162(2d Cir. 1976), as applied in Gulton Electro-Voice,Inc., 266 NLRB 406 (1983), enfd. sub nom. Electri-cal Workers UE Local 900 v. NLRB, 227 F.2d 1184(D.C. Cir. 1984), and Mead Packaging, 273 NLRB1451 (1985). In its brief to the Board, the ChargingParty argues that the unique benefits afforded bysection 3.09(a) are inextricably linked to union ac-tivities and are available only to employees whoengage in union business. Thus, according to theGeneral Counsel and the Charging Party, the Re-spondent violated the Act by seeking to enforce aclause which contains such union-related benefits,The Respondent contends that the clause at issueis not comparable to that found unlawful in Dairy-lea, supra. Rather, the Respondent, relying onStage Employees IATSE Local 695 (Twentieth Cen-tury Fox), 261 NLRB 590 (1982), argues that theleave of absence provision does not provide a pref-erence but merely a restoration of the seniority anemployee would have continued to receive had heremained on the job. The Respondent further notesthat the right to be gainfully employed during theunion-related leave of absence is of limited valuebecause the right is restricted to employment as aunion official in connection with the broadcast in-dustry. Thus, as in Twentieth Century, ibid., theprovision at issue in this case simply preserves anemployment opportunity for the former union offi-cial, granting no extra benefits.The Respondent argues that the General Coun-sel's and the Charging Party's reliance on MeadPackaging, supra, is misplaced. According to theRespondent, the dispute in Mead Packaging arosebecause the employer unilaterally terminated cer-tain contractual benefits enjoyed by employees onunion-related leaves of absence. These benefits in-cluded employer-paid insurance and pension cover-age. The Board found that the continuation of theinsurance and pension coverage for union officerswhile on leave of absence constituted disparatetreatment which did not "further the effective ad-9 The complaint alleges, and the General Counsel further contended,that employees on union-related leaves were benefited by the option tocontinue in WPIX's medical and group life insurance program. The judgedismissed this allegation of the complaint. The judge noted that therecord indicates that employees on other nonunion) types of leavesof absence are provided medical coverage by WPIX. In contrast, in To-maselli's situation, the Dmon has paid the premiums for his coverageThus, WPIX's actions in regard to medical payments were more gener-ous for employees on nonunion leaves of absence No exceptions werefiled to the judge's dismissal of this allegation of the complaint.ministration of bargaining agreements." The Re-spondent notes that union officials in Mead re-ceived insurance coverage and pension multipliersthat were not necessary to achieve the legitimateaim of not discouraging employees from seeking oraccepting union office. The provision of the insur-ance coverage and pension multipliers was unnec-essary because the union official could be compen-sated or reimbursed for those items by the union.However, argues the Respondent, in this case, onlythe Employer could return a union official to hisformer job. Thus, in the Respondent's view, thisprovision is necessary for effective contract admin-istration.III. THE ADMINISTRATIVE LAW JUDGE'SDECISIONThe judge concluded that the leave of absenceprovision bestows on union officials significant ben-efits which are not granted to other unit employeesand has a substantial adverse effect on the rights ofother unit employees. Thus, according to thejudge, the leave of absence provision is similar tothose provisions found unlawful in Dairylea Cooper-ative, supra, and its progeny."As noted, the benefits at issue, from section 3.09of the contract, are a longer leave of absence andthe option to be gainfully employed elsewhere. Infinding that these benefits were significant and hadpotentially significant consequences on the jobrights of other employees, the judge emphasizedthat section 3.09 accords employees serving asunion officials seniority accrual for the time spenton their extended leave." The judge found thatthe clause allows a union official to return to his orher former job with seniority greater than thoseemployees who have spent more time performingwork for the Employer.The judge, in examining precedent, acknowl-edged the apparent inconsistencies between Mead10 See Gulton Electra- Voice, Inc., 266 NLRB 406 (1983), enfd. sub nom.Electrical Workers UE Local 900 v. NLRB, 227 F 2d 1184, 60 (D.C. Cir.1984); Electrical Workers IUE Local 663 (Gulton Electra Voice), 276NLRB 1043 (1985); Mead Packaging, 273 NLRB 1451 (1985).11 The judge concluded that application of sec. 3 09 to Tomaselli dis-advantaged 57 bargaining unit employees who had been employed afterTomaselh. The judge found that 46 employees were hired by WPIX be-tween Tomaselli's hire and the commencement of his leave. Of the 46employees, 31 had more actual time spent in the unit than Tomaselli hadwhen he sought reinstatement. Therefore, the judge found that accordingaccrued seniority to Tomaselh while not performing work for WPIXwould provide him with a significant preference.The Respondent refutes the above-stated findings, contending that To-maselh's seniority should have been calculated as of his initial hiring byWPDC in 1968 rather than his transfer to the unit in 1978. The Respond-ent argues Tomaselli would thereby have a great deal more service withWPIX than any of the employees to whom the judge referred in his deci-sion.In light of our disposition of this case, infra we find it unnecessary toresolve these contentions. 376DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPackaging, supra, and Twentieth Century, supra,noting that "I am somewhat troubled by TwentiethCentury and have some difficulty in reconciling theholding therein with Mead." The judge concludedthat "there is indeed an inconsistency in the reason-ing applied in both cases, and I can only concludewhich I do that whatever vitality Twentieth Centu-ry possessed has been dissipated by Mead."Having found that the collective-bargainingagreement provided substantial disparate benefits tounion officials, the judge further found that the Re-spondent failed to show that these benefits fur-thered the effective administration of bargainingagreements and failed to demonstrate the existenceof any other sufficiently compelling legitimate in-terests served by such clauses that would warrantovercoming the presumption of illegality dictatedby Dairylea Cooperative, 219 NLRB 656 (1975),enfd. sub nom. NLRB v. Teamsters Local 338, 531F.2d 1162 (2d Cir. 1976). Thus, the judge ultimate-ly concluded that the discriminatory result fromthe clause is analogous to that of the superseniorityclauses condemned in Dairylea, ibid. He thereforefound that the Respondent's efforts to enforce theclause violated Section 8(b)(1)(A) and (2) of theAct.IV. ANALYSIS AND CONCLUSIONSThe collective-bargaining agreement betweenWPIX and the Union provides that an employeewishing to serve as a union official may be granteda leave of absence for a period of 2 years while se-niority continues to accrue for layoff purposes.Under the contract, a WPIX employee seekingleave for other purposes is entitled to a 6-monthleave of absence with accrued seniority for layoffpurposes provided he or she does not solicit oraccept employment elsewhere.In deciding whether a particular collective-bar-gaining provision that makes some distinction onthe basis of union status or activity violates Section8(b)(1)(A) and (2), we shall use a three-step analy-sis, with the qualification that the third step neednot be reached in all cases. First we look to seewhether the provision treats employees differentlyon the basis of union status or activity. Next welook at whether this distinction tends to encouragethe union status or activity in question. If theanswer to either of those first two questions is no,then we need not reach the third step. If theanswer to both is yes, then we determine whetherthe disparate treatment that tends to encourage ordiscourage union activity is justified by policies ofthe Act.12In this case we need not reach the third step.Clearly the clause at issue here does treat em-ployees differently on the basis of union-relatedconsiderations. Employees who take a leave of ab-sence without pay to engage in "the conduct ofunion business in connection with the broadcastingindustry" may take a longer leave of absence thanmay employees who take a leave of absence forpurposes unconnected with the Union. In bothcases the employees lose no seniority for layoffpurposes while they are on leave, but the period ofno loss of seniority is longer for those on union-re-lated leave. Hence, the answer to the first questionis "yes."Although we find that section 3.09 of the collec-tive-bargaining agreement creates a distinction be-tween those on union-related leave and those on aleave of absence for other purposes, we furtherfind that this distinction does not tend to encourageemployees to become active unionists so that theymight be selected to take temporary union jobs."Instead, it merely removes, in part, a condition thatwould discourage employees from taking tempo-rary union jobs.14 Thus, an employee who stays athis job with WPIX is no worse off with respect toseniority than an employee who takes a leave ofabsence to work for the Union; and that employeewho remains on the job is no more disadvantagedby his fellow employee's having taken the leave forthat purpose than he would be if that individualhad remained on the job. It is unreasonable to sup-pose that an employee would take an outside-the-plant union job simply to retain the seniority thathe would possess even if he did not take such job.12 If the answers to the first two questions are unclear, it may be nec-essary, in certain circumstances, to examine the justification for the dis-tinction according to the third step of our analysis,13 Contrary to the Judge we see no significance in that aspect of theprovision which forbids an employee to take a leave of absence to solicitor accept employment elsewhere while it allows employees to take aleave of absence to work for the Union. The fact that the employee onunion-related leave would receive pay for his work or that the job mightconceivably lead to other positions with the Union provides no encour-agement or incentive for unit employees to become active umonists thatthey might be chosen business representatives. Moreover, any possibilityof the business representative position leading to further union Jobs is toospeculative to conclude reasonably that it would provide an inducementfor employees to be active unionists. Indeed, in the case before us Toma-selli did not embark on a career with the Union but rather sought toreturn to his position with WPIX.14 As previously noted, sec 3.09(a) and (b) allows the employee onunion-related leave and nonunion-related leave to accrue seniority forlayoff purposes only. sec. 3.09(d) provides that for other than layoff pur-poses the seniority for an employee returning from a leave of absence isbased on seniority held immediately preceding the leave. Thus, an em-ployee who took leave to take a union Job in the broadcastmg industrymight in fact come back at a disadvantage•relative to those who tookno leave•when seniority for other purposes, e.g., qualification for holi-day and vacation pay, was concerned. ELECTRICAL WORKERS IBEW LOCAL 1212 (WPIX, INC.)377yWere he faced with the prospect of losing such se-niority, however, he might well be discouragedfrom taking leave to engage in that particular unionactivity.This is unlike the circumstances in Dairylea Co-operative, 219 NLRB 656 (1975), enfd. sub nom.NLRB v. Teamsters Local 338, 531 F.2d 1162 (2dCir. 1976), and Gulton Electro-Voice, Inc., 266NLRB 406 (1983), enfd. sub nom. Electrical Work-ers IUE Local 900 v. NLRB,, 727 F.2d 1184 (D.C.Cir. 1984), in which the clauses at issue clearly en-courage employees to become union officers be-cause they gained seniority they could not havepossessed had they not done so. Those cases teachthat where superseniority clauses are concerned, aclause will be lawful only if justified in terms ofthe collective-bargaining policies of the Act. Asnoted above, we see no need to reach the "justifi-cation" inquiry in the present case.15Thus, our analysis is, in essence, discernible inthe judge's decision that was adopted by the Boardin Stage Employees IATSE Local 695 (TwentiethCentury Fox), 261 NLRB 590 (1982). The clause inissue here provides the employee returning from 'aunion-related leave of absence with a restoration ofhis job in no better position than if he had neverleft, rather than a preference or benefit. Thus, tothe extent that the foregoing analysis is inconsistantwith Mead Packaging, 273 NLRB 1451 (1985), weoverrule that case.Accordingly, based on the above, we find thatsection 3.09 of the parties contract does not accordan unlawful preference to employees serving asunion officials. Therefore, the Respondent's actionsin seeking to have Tomaselli reinstated to his job atWPIX did not violate Section 8(b)(1)(A) and (2) ofthe Act.ORDERThe complaint is dismissed.15 We 'note, however, a substantial number of collective-bargainingagreements contain provisions similar to that m issue in this case. In 198630 percent of all labor contracts studied contained special provisionsgtanting employee grievance representatives preference in seniority rights(not superseniOrity). See BNA, Basic Patterns in Union Contracts 36(11th ed. 1986). We take notice of R. Exh. 8 entitled "Basic Patterns inUmon Contracts" published by the Bureau of National Affairs dated Sep-tember 20, 1983, which indicates that union-related leave-of-absence pro-visions were found in 76 percent of the sample contracts, 87 percent inmanufacturing and 59 percent in nonmanufacturing agreements. Althoughnot controlling, these statistics are mdicative of the tremendous instabilityin labor relations which would result if we deemed all union-related leaveof absence provisions unlawful.Jonathan Leiner, Esq. and David E. Leach III, Esq., forthe General Counsel.Richard H. Markowitz, Esq. (Markowitz' and Richman), ofPhiladelphia, Pennsylvania, for the Respondent.Richard L. Marcus, Esq. (Reuben and Proctor), of Chica-go, Illinois, for the Charging Party.DECISIONSTATEMENT OF THE CASESTEVEN B. FISH, Administrative Law Judge. Pursuantto charges filed on 2 August 1985,1 in Case 2-CB-11109by WPIX Inc. (WPIX or the Company), the Regionissued a complaint and notice of hearing on 21 April1986. The complaint alleged that Radio and TelevisionBroadcast Engineers Union, Local 1212, (Re-spondent or the Union) violated Section 8(b)(1)(A) and(2) of the Act, by in substance attempting to maintainand enforce the provisions of a collective-bargainingagreement between the parties, granting greater benefitsto those engaged in union business.The specific benefits referred to in the complaint are(a) a longer leave of absence; (b) the option to be gain-fully employed elsewhere while on a leave of absence;and (c) the option to continue in WPIX's medical andgroup life insurance program.A hearing was held before me with respect to the alle-gations set forth therein in New York, New York, on 18June 1986. Briefs have been received from all parties andhave been carefully considered.Based on the entire record, including my observationof the demeanor of the witnesses, I make the followingFINDINGS OF FACTI. JURISDICTIONWPTX is a New York corporation engaged in the op-eration of radio and television broadcasting stations.During the past year WPIX derived gross revenues inexcess of $100,000. During the same period of time, it ad-vertised products sold nationally and subscribed to na-tional wire services.It is admitted and I so find that WPLX is now and hasbeen an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONIt is also conceded and I so conclude that Respondentis a labor organization within the meaning of Section2(5) of the Act.III. FACTSRespondent and WPIX have been parties to successivecollective-bargaining agreements since at least 1949. Re-spondent represents a unit of television engineers andtechnicians employed by WPIX in its engineering depart-ment.Since 1949, the contracts between the parties havecontained leave-of-absence clauses relating to union busi-ness in one form or another. Since 1971 each of the par-ties collective-bargaining agreements, including the oneAll dates are in 1985 unless otherwise specified. 378DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpresently in force, running from 15 June 1984 to 14 June1987, contains the following provisions:Section 3.09: (a) At the written request of theUnion, for the conduct of Union business in connec-tion with the broadcasting industry only, any em-ployee shall be granted a leave of absence withoutpay for a period not to exceed two (2) years.Such employee's seniority shall continue toaccrue throughout such a leave for layoff purposesonly.(h) Leave of absence may be granted by the Em-ployer for a period not to exceed six (6) monthsupon written application by any employee, statingreasons therefor and, if the leave is for a month ormore, the approval of the Union, provided that noemployee shall apply for a leave of absence primari-ly to enable him to solicit or accept employmentelsewhere. Such employee shall continue to accrueseniority throughout such leave of absence forlayoff purposes only.The collective-bargaining agreement also provides inSection 309(c) that employees may be granted 6 monthsof maternity leave, which may be extended by mutualagreement with continuation of seniority.Section 309(d) provides that an employee returningfrom any leave of absence shall be reemployed in thesame or a similar position as previously held, and withthe same experience or length of service rights held im-mediately preceding such leave.Joseph Tomaselli was hired by WPIX as a film splicerin 1968. In 1978 he transferred to the engineering depart-ment and into the bargaining unit represented by Re-spondent. He became a member of Respondent in late1978, and has remained a union member ever since.By letter dated 19 August 1982, from Respondent'sbusiness manager Richard Clements, WPIX was in-formed that Tomaselli had been appointed business rep-resentative of the Union, and that he would be taking aleave of absence to so serve, effective 25 August. Toma-selli thereafter discussed the matter with Robert Murch,vice president and chief engineer for WPIX, who ap-proved the arrangement.During this discussion; Tomaselli informed Murch thatduring his leave of absence, he wished to continue to becovered by WPIX's medical and dental benefits set forthin the contract, but that Respondent would pay the pre-miums. Subsequently a letter was sent by the Union toWPIX's vice president of personnel, confirming this ar-rangement. Thereafter, pursuant to this procedure, Re-spondent reimbursed WPIX for the premiums that it paidon Tomaselli's behalf.2During his leave of absence, Tomaselli negotiated col-lective-bargaining agreements on behalf of Respondent,with 25 of the 28 television and radio stations whose em-ployees it represents. In this connection Tomaselli wasthe principle spokesman for Respondent in its negotia-2 While he was on leave of absence from WPIX, Tomaselli was paid asalary by Respondent.tions with WPIX in 1984, leading to the collective-bar-gaining agreement currently in force between the parties.Tomaselli, as part of his duties as business representa-tive, also processed grievances of members employed inthe various bargaining units, as well as participating inarbitrations on their behalf. He engaged in these func-tions with respect to employees of WPIX, and dealt withofficials of the station in connection with grievances ofsuch ,employees.In May 1984 Tomaselli and Clements discussed thepossibility of extending Tomaselli's leave of absence be-cause his term as business representative had not expired.Accordingly, Clements dictated a letter to its office man-ager, addressed to Murch, informing WPIX that in ac-cordance with section 309(a) of the contract,3 Tomasel-li's leave of absence would be extended for an additional2 years. Tomaselli testified that he saw the letter dictatedand signed by Clements, and that Clements instructedthe office manager to mail it to Murch of WPIX.Tomaselli further testified that he saw the office man-ager place the letter in an envelope and into the outgo-ing mail basket, the contents of which are customarilymailed at the end of each business day. Michael DeIeso,Respondent's present business manager and financial sec-retary, testified that he pulled a copy of such letter fromthe Union's files.Murch on behalf of WPDL, denied receiving such aletter, and testified that to his knowledge no one fromWPIX had seen or received such letter, prior to 16 De-cember 1985. It is undisputed, however, that it continuedto include Tomaselli in its group medical and dentalplan, and bill the Union for the cost of such coverage,beyond the original 2-year period of his leave of absence.On 3 July 1985 Tomaselli sent a letter to WPIX in-forming it that he was no longer business representative,and asked to meet with March to discuss his reinstate-ment. Much, by letter dated 11 July, responded that novacancies were then available nor anticipated, and thattherefore a meeting to discuss Tomaselli's reinstatementwould be fruitless. Thereafter, on 23 July, Respondent'sbusiness manager DeIeso sent a letter to WPIX, assertingthat the Company was violating the collective-bargainingagreement by refusing to reinstate Tomaselli, and thatthe letter was to serve as a grievance by Respondent.The letter also noted that section 309 of the contract au-thorized the leave, and that such leave had been ex-tended by Respondent's letter of 25 May 1984.By letter dated 29 July, Murch responded to theUnion's letter by reasserting that no position was avail-able for Tomaselli, and denied that the Union's 1984letter was ever received or approved by WPIX or any ofits representatives or that his leave of absence had beenextended. Finally the letter concluded that the reinstate-ment sought by the Union was "wholly unwarrantedunder the law."43 In fact sec. 309(a) makes no mention of an extension of the leave ofabsence.4 In this connection the letter stated that the law prohibits employersfrom according benefits to officers or employees of labor organizationsthat represent their employees. ELECTRICAL WORKERS IBEW LOCAL 1212 (WPIX, INC.)379-Respondent in the instant proceeding, placed in evi-dence two documents. The first, a document issued bythe United States Department of Labor Statistics in Oc-tober 1980, stated inter alio. that "leaves are commonlygranted for a week or two to attend Union conventions."The report goes on to say that "generally employeeswho are elected or appointed to full time union positionsreceive leaves of a year or more which may be ex-tended." Finally, the report states that leave-of-absenceclauses pertaining to union employment appeared in 761of the 1765 agreements surveyed.The other document introduced, an analysis of "pat-terns and union contracts," published by the Bureau ofNational Affairs dated 20 September 1983, indicates thatleave-of-absence provisions to perform union duties werefound in 76 percent of the sample contracts, 87 percentin manufacturing, and 59 percent in nonmanufactufingagreements.Additionally long-term leave provisions to assumeunion office or to participate in other union businesswere found in 70 percent of the collective-bargainingagreements surveyed.The record also reflects that the bargaining unit towhich Tomaselli seeks reinstatement contains 88 employ-ees. On the seniority list of unit employees, 57 employeeswere hired subsequent to Tomaselli's original hiring date.Thus, the Union's position with regard to his reinstate-ment would result in Tomaselli being employed withgreater seniority than these 57 employees for layoff pur-poses.I would also note that a total of 10 employees werehired by WPIX in the 6-month period after Tomaselli'shire in late 1978, and that from July 1979 to earlyAugust 1982, 36 employees were hired. Looking at thelist another way, Tomaselli by virtue of his additionalunion-related leave, accumulated 2 extra years of seniori-ty at WPIX (i.e., February 1983-July 1985) while he wasworking for the Union and not performing services forWPIX. If Tomaselli were reinstated but not creditedwith this additional 2 years of service for seniority pur-poses, a total of 26 employees, all of whom have per-formed more unit work for WPIX than Tomaselli, wouldbe ahead of him on WPIX's list.IV. ANALYSISA. The Deferral IssueRespondent, in its answer, urges that deference shouldbe given to the arbitrator's award, and that the complaintaccordingly be dismissed.The Board's current standards for deferral to arbitra-tion awards are set forth in Olin Corp., 268 NLRB 573(1984). In order to defer to such an award, it must befound that the arbitrator's award adequately consideredthe unfair labor practice issue, and the award must notbe "clearly repugnant to the Act." In my view the arbi-trator's award fails to meet either of the above require-ments for deferral.In Daitylea Cooperative, 219 NLRB 656 (1975), enfd.sub nom. NLRB v. Teamsters Local 338, 531 F.2d. 1162(2d Cir. 1976), the Board considered the lawfulness ofMurch testified that on receipt of Tomaselli's requestfor reinstatement, he discussed the matter with variousofficials of WPIX as well as legal counsel. They con-cluded, according to Murch, that TOmaselli had exceed-ed the 2-year leave-of-absence provision in section 309 ofthe contract, and it need not reinstate him. Murch admit-ted that had Toniaselli requested reinstatement prior tothe Z years having expired, WPIX would have compliedwith the contract and given him back his job.On 8 August Respondent filed demand for arbitrationwith respect to the failure to reinstate Tomaselli. Subse-quently a hearing was held before arbitrator MiltonRubin on 16 December. On 20 February 1986 the arbi-trator issued his award. The arbitrator found that itshould be presumed that Respondent's 25 May 1984letter to WPIX was mailed and delivered. He noted fur-ther that WPIX continued to deal with Toniaselli as abusiness representative, after the 2-year period had ex-pired, "with continued recognition of his leave status bycontinued payment of insurance premiums." According-ly, the arbitrator concluded that the Union had notifiedWPIX of the extension of Tomaselli's leave, that WPIXhad accepted that extension, and that the parties therebymodified section 309(a) of the contract. Therefore, arbi-trator Rubin found that WPIX's refusal to reinstate To-maselli violated the contract, and ordered it to reinstateTomaselli with compensation for lost earnings and bene-fits.The arbitrator's decision made no reference or findingsrelating to the lawfulness of section 309(a) of the con-ttact under the National Labor Relations Act.WPIX has not complied with the arbitrator's award inany respect, and Respondent thereafter moved in Federalcourt to confirm the award. WPIX responded with acounterclaim urging that the award be set aside.The National Labor Relations Board has moved to in-tervene in that case, and has requested that the districtcourt stay its proceeding pending Board determination inthe instant case. As of the date of the close of this hear-ing, no decision had been made by the court with respectto the Board's request for a stay.Tomaselli is the only employee of WPIX ever to havebeen granted a leave of absence to serve in a full-timeunion position. The collective-bargaining agreement issilent regarding what obligation WPIX has if any to con-tinue providing medical and dental coverage for employ-ees out on leave of absence or for medical or maternityleave. In practice, however, according to Murch, Re-spondent has continued to pay premiums for and providecoverage to all employees who were out of work formedical leave or other types of leaves of absences.Munch recalled two cases of employees who were out onleaves of absences due to illness of members of theirfamily, and testified that he believed that WPIX contin-ued to cover these employees for medical benefits duringthe months that they were not at work.Munch also testified that some employees had beenabsent due to illness in excess of 6 months, that WPLXretained these employees on the seniority list and permit-ted them to return to work. Additionally as noted, theseemployees also had their medical coverage continuedwhile they were`out on leave. 380DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDclauses in collective-bargaining agreements, grantingunion stewards superseniority. The issue to be decided inthe instant case is whether Respondent by seeking tocompel WPDC to reinstate Tomaselli, and by maintainingand enforcing section 309(a) of its collective-bargainingagreement with WPIX, has violated the proscriptions ofDairylea and its progeny.In assessing whether an arbitrator has adequately con-sidered the unfair labor practice issue, the Board requiresthat the contractual issue be "factually parallel" to theunfair labor practice issue and that the arbitrator be pre-sented generally with the facts relevant to resolving theunfair labor practice. In the instant case the theory of theunfair labor practice under Dairylea relates to differentialand preferential benefits for union officials over that ofother employees. It is clear that such an issue was not"factually parallel" to the issue at the arbitration. The ar-bitrator made no factual findings pertinent to nor anyreference to the legality of the clause in question underthe Act, nor the significance of the fact that other em-ployees do not enjoy the same benefits granted to unionofficials under section 309.The arbitrator's decision was solely concerned withwhether WPIX violated the contract by virtue of its fail-ure to comply with its agreement to modify and extendTomaselli's leave of absence pursuant to section 309 ofthe contract. The arbitrator answered that question inthe affirmative.Moreover, assuming that section 309 of the contract isfound to be violative of the Dairylea standards, then thearbitrator's award would be "clearly repugnant" to theAct. Thus in Olin, supra, the Board further defined"clearly repugnant," as "palpably wrong," put anotherway "not susceptible to an interpretation consistent withthe Act." A finding that the clause was in and of itselfviolative of the Act under Dairylea would render an ar-bitrator's award enforcing such a clause "not susceptibleto an interpretation consistent with the Act."Accordingly, I find it inappropriate to defer to the ar-bitrator's award. Laborers Local 380 (Mautz & Oren), 275NLRB 1049 (1985); Stage Employees Local 695 (TwentiethCentury Fox), 261 NLRB 590, 591 (1982).B. Alleged Unlawfulness of Respondent's ConductAs noted above, the instant case revolves around theinterpretation and or applicability of Dairylea and itsprogeny to the instant case. Daitylea, in construing thelegality of a clause providing superseniority to shopstewards for all contractual benefits, noted that such aclause, "ties job rights and benefits to union activities, adependent relationship essentially at odds with the poli-cies of the Act; which is to insulate the one from theother." (219 NLRB at 658.)The Board, while recognizing that even superseniorityfor shop stewards limited to layoff and recall to someextent ties benefits to union status, nevertheless con-structed a separate justification for such a clause:The lawfulness of such restricted super seniority is,however, based on the ground that it furthers theeffective administration of bargaining agreements onthe plant level by encouraging the continued pres-ence of the steward on the job. It thereby not onlyserves a legitimate statutory purpose but also re-dounds in its effects to the benefit of all unit em-ployees. [Ibid.]As for superseniority clauses going beyond layoff andrecall, the Board concluded that such clauses have theimpermissible aim of giving union stewards special on-the-job benefits solely because of their position in theUnion. Therefore such clauses "are presumptively un-lawful, and the burden of rebutting that presumption(i.e., establishing justification) rests on the shoulders ofthe party asserting their legality." Ibid.Finally the Board in Daitylea considered the argumentthat such clauses were necessary to encourage employeesto become stewards and compensate for the fact that the"inconvenience and other disadvantages of being a stew-ard may very well in some situations discourage employ-ees from accepting the position." (Id. at 659.) The Boardfelt that, "even so, it nevertheless remains the Union'stask to build and maintain its own organization, andwhere the immediate problem is simply a matter of en-couraging employees to be stewards a union can alonehandle the situations simply by paying employees or bygiving them other nonjob benefits for work in such a ca-pacity." Ibid.Subsequent to Dairylea, numerous cases were decidedinvalidating superseniority clauses that provide prefer-ences for union officials in various benefits other thanlayoff or recall-5The Board also had occasion to consider disparatebenefits in contexts other than superseniOrity, and foundextra wages for stewards to be equally unlawful. Team-sters Local 20 (Seaway Food Town), 235 NLRB 1554(1978);6 Teamsters Local 119 Plumbers (Mobile Mechani-cal), 255 NLRB, 1056 (1981).In Gulton Electra-Voice, Inc., 266 NLRB 406 (1983),enfd. sub nom. Electrical Workers UE Local 900 v.NLRB, 227 F.2d 1184 (D.C. Cir. 1984), (Gulton 1), theBoard reaffirmed Daitylea, but overruled a series of casesdecided subsequent thereto, that extended the privilegeof allowable superseniority clauses as set forth in Dairy-lea to union officers as well as stewards. The Board inGulton I reasoned that the justification for permitting su-perseniority for stewards limited to layoff and recall wasto ensure enforcement of the contract by retaining on-the-job union representatives responsible for processinggrievances. The Board reasoned further that such justifi-cation did not extend to union officers unless they per-form stewardlike on-the-job duties. Thus the Board con-cluded:5 W: R. Grace & Co., 230 NLRB 259, 262, 263 (1977) (job preferenceand overtime); Pattern Makers & League (Michigan Pattern), 233 NLRB430 (1977) (preference in hiring and referral), Teamsters Local 823 (Road-way Express), 232 NLRB 851, 854 (1977) (assignments and vacationchoice); Electrical Workers ILIE Local 663 (Gallon Electra- Voice), 276NLRB 1043 (1985) (job bumping) (Gulton II).6 I note that in Seaway Food Town, supra, the Board majority rejectedthe argument of the Union as well as the dissent, that 5-cent-per-hourextra compensation for shop stewards was justified by various expensesthat the steward incurs, and that such extra compensation was "reasona-ble and a just method of facilitating the administration of the collectivebargaining agreement by the parties." 4ELECTRICAL WORKERS IBEW LOCAL 1212 (WPIX, INC.)381We will find unlawful those grants of superseniorityextending beyond those grants of employees respon-sible for grievance processing and or on-the-jobcontract administration. We well find lawful onlythose superseniority provisions limited to employeeswho, as agents of the union, must be on the job toaccomplish their duties directly related to adminis-tering the collective bargaining agreement. [Id. at409.]Furthermore, the Board in Gulton I rejected the ra-tionale set forth in prior cases7 that superseniority fornonsteward union officers was lawful because it promot-ed the effective and efficient representation of employees,by their collective-bargaining representatives.In agreement with the dissent in Limpco, the Boardconcluded that it "should not be in the business of assur-ing that a union has an efficient and effective organiza-tion to conduct collective bargaining where this resultsin the linkage of job rights and benefits to union activi-ties. . . . To broaden the proper objective of superse-niority; i.e., to protect the whole process of collectivebargaining . . . discriminatorily tips the balance againstindividual employee rights" (Id. at 409, quoting 230NLRB at 409.)Finally in Mead Packaging, 273 NLRB 1451 (1985), theBoard applied the principles set forth in Dairylea andGulton I to facts strikingly similar to the instant case,albeit in a different context. In Mead the Board wasfaced with an 8(a)(5) allegation that the Employer hadunilaterally ceased to provide contractual benefits tounion officers who were on union-related leaves of ab-sence.While the specific benefits that the Employer unilater-ally ceased to provide were insurance coverage and pen-sion multiplier increases, the Board emphasized all thedisparate benefits received by the union officers as fol-lows:Under the Respondents' collective-bargainingagreements with the Union as implemented by theRespondents' supplemental related policies, employ-ees may take leaves of absence for up to 4 years inorder to accept employment as officers of theUnion. During those union-related leaves, they con-tinue to receive coverage under the Respondents'group insurance programs as well as contractual in-creases in pension benefit multipliers. In contrast,employees who take other types of leave are limitedto considerably shorter time periods, do not receiveinsurance coverage and/or pension multiplier in-creases for as long a time, and are prohibited fromengaging in gainful employment while on leave. [Id.at 1452.]The Board after fmding that the Union officers thereinwhile on union leave, engaged in contractual negotia-tions, arbitrations, and monitored the collective bargain-7 Electrical Workers IUE Local 623 (Limpco Mfg.), 230 NLRB 406, 407(1977), enfd. sub nom. Anna M. DAmico v. NLRB, 582 F.2d 820 (3d Cir.1978); Otis Elevator Co., 231 NLRB 1128 (1977).ing agreements between it and the Employer (Mead) aswell as other employers, continued as follows:It is apparent that the Respondents provided ben-efits to union officers which were not available toother employees. In order to be found lawful, thedisparate treatment must "further the effective `ad-ministration of bargaining agreements on the plantlevel by encouraging the continued presence of thesteward on the job." Dairylea supra at 658. We findthat the Respondents' provision of these extra bene-fits to union officers did not meet this standard and,therefore, that the discriminatory impact on non-union officer employees is much more than simplyan incidental side effect of a more general benefitaccorded all employees. [273 NLRB at 1452.]The Board then went on to find that no 8(a)(1) and (5)violation can be found because the Employer merely de-clined to continue to provide a benefit to union officersthat had an unlawful disparate impact on employees. TheBoard went further, however, by stating:[I]f the issue were before us we would find that theRespondents' provision of additional benefits tounion officers under their collective-bargainingagreements with the Union violated Sections 8(a)(3)and 8(b)(2) of the Act. [Ibid.]The complaint alleges and the General Counsel con-tends that Respondent has violated the Act by Maintain-ing and enforcing section 309(a) of the contract by de-manding that Tomaselli be reinstated to his former posi-tion, of ertiployment and by ffiing for arbitration regard-ing WPIX's failure to do so.The complaint and the General Counsel contend thatby such conduct Respondent caused and attempted tocause WPIX to encourage membership in Respondent bygranting to employees who are on union-related leave ofabsence the following benefits, which benefits are notavailable to other WPIX employees who are on leave ofabsence for nonunion-related business:(a)a longer leave of absence;(b)the option to be gainfully employed elsewherewhile on a leave of absence; and(c)the option to continue in WPIX's medical andgroup life insurance program.Although there is no dispute, but that disparate bene-fits were provided with respect to longer leaves and theopportunity to be employed, an issue is presented con-cerning the question of medical and insurance benefits.The General Counsel argues that because the recorddoes not establish any evidence that employees on othertypes of leaves of absences were provided these benefitsfor periods in excess of 6 months, and WPIX continuedto cover Tomaselli for these benefits subsequent to 6months from the commencement of his leave, the requi-site discrimination has been established. I find the Gener-al Counsel's position in this regard to be untenable. Inote initially that the burden of proof rests on the Gener-al Counsel, and he must prove that employees have been 382DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtreated disparately in this area. In fact the evidence dis-closed on this record indicates that employees on othertypes of leaves of absence are also provided medical cov-erage by WPIX. Indeed, such coverage has been paid forby WPIX, in contrast to Tomaselli's situation when theUnion has paid the premiums for his coverage. Thus, ifanything WPIX's action in regard to medical paymentswas more generous to employees on nonunion leaves ofabsences.Moreover, the collective bargaining is silent regardingany requirement for providing such coverage to employ-ees on either type of leave of absence, so that WPIX'sactions in that regard are purely voluntary, and cannotbe attributed to any actions of Respondent. Finally thecomplaint allegation deals with Respondent's attempt toenforce the collective bargaining by demanding reinstate-ment of Tomaselli, as well as arbitrating WPIX's failureto do so. There is no evidence that Respondent's con-duct in this regard consisted in whole or in part of anyattempt to compel WPIX to provide medical and insur-ance benefits for Tomaselli.Accordingly, the allegation in the complaint relatingto medical and insurance benefits must be dismissed. I sorecommend.Turning to the clauses dealing with a longer leave ofabsence and the opportunity to be employed elsewhere,for employees on leave for union business, there is nodispute but that these benefits are disparately provided.Thus, employees on leaves of absence for nonunion busi-ness are limited to 6 months as opposed to 2 years forunion business leaves, and such employees cannot takeleave "primarily to enable him to solicit or accept em-ployment elsewhere."The General Counsel and Charging Party contend thatthese disparate benefits fall within the proscriptions con-tained in Dairylea as applied in Gulton I and Mead, andthat Respondent has violated the Act by maintaining andenforcing such clauses.Respondent on the other hand argues that theseclauses are not unlawful under Daitylea, and that Mead isdistinguishable on its facts and in its holding. In this con-nection Respondent quite correctly points out that the"extra benefits" unilaterally ceased by the Employer inMead were the employer-paid insurance and pensioncoverage, and not the length of the leave of absence orits allowance of union employment.Thus Respondent argues that the "benefits" referred toin the above-quoted language by the Board, as havingbeen unlawful, related solely to these medical and pen-sion benefits, and have no applicability to the other dis-parate benefits found therein, i.e., longer leaves and theopportunity to engage in employment while on leave.I am persuaded that the General Counsel and Charg-ing Party's interpretation of Mead is the correct one, andthat Respondent's attempt to maintain and enforceclauses providing for these benefits is unlawful.Although the precise holding of Mead is limited to theprovision of medical and pension benefits, it appears tome that the sweeping language and rationale used by theBoard therein applies to the other disparate benefits pro-vided as well. Indeed, the Board took the trouble to listthe length of leave and opportunity to be employed inthe same paragraph as the medical benefits, and empha-sized the contrast between union-and nonunion-relatedleaves in these areas.I am somewhat troubled by Stage Employees Local 695(Twentieth Century Fox), 261 NLRB 590 (1982), and havesome difficulty in reconciling the holding therein withMead. In Twentieth Century, supra, the parties collective-bargaining agreement provided, subject to certain proce-dural requirements, that a union official is entitled toclaim his former employment with his former employer,"as though he had never left such job."Other employees did not have such rights, and leavesof absence for regular employees were restricted to 6months. An employee sought reinstatement pursuant tothat provision of the contract, and the Employer refused.The Union therein went to arbitration, and the arbitratoras here found that the Employer violated the contract bynot reinstating the former union official, and ordered theEmployer to reinstate him An 8(b)(1)(A) and (2) com-plaint was issued against the Union.The judge, affirmed by the Board without significantcomment, dismissed the complaint. The judge reasoned,as does the Respondent in the instant case, that the pro-vision for reinstatement rights of former union officials,and indirectly extended leave of absence greater thanthat enjoyed by other employees, is not unlawful underDairylea. The judge found, "I see no preference, butmerely a restoration. After an employee becomes a unionofficial and is thereafter restored to his former position,he is not better off than if he had never left his unit posi-tion in the first instance. Thus, under article 76, there isno incentive for a union employee to seek to become aunion official, because at the conclusion of such unionservice and on return of his unit position, the employeehas but the same seniority he would have accrued if hehad never left." (261 NLRB at 593.)Therefore the judge found that neither the contractnor the arbitrator's award provided an improper prefer-ence to union officials and that the Union had not violat-ed the Act as alleged.As noted, I have some difficulty in reconciling Mead,supra, with the holding in Twentieth Century, supra. Suchis made even more difficult by the fact that Mead madeno reference to Twentieth Century whatsoever in its deci-sion.8One distinction between Twentieth Century on the onehand, and Mead and the instant case on the other, is theabsence of any other disparate benefit. Thus, the onlydisparate benefit present in Twentieth Century was the ex-tended period of the leave. Although Mead Packagingand the instant case both included the opportunity to begainfully employed while on leave for union officials incontrast to no such rights by other employees on leaveof absence.There is indeed an inconsistency in the reasoning ap-plied in both cases, however, and I can only conclude,8 This is perhaps not so surprising, m view of the fact that TwentiethCentury was not cited, relied on, or distinguished to me herem by any ofthe parties in their excellent, well reasoned, and otherwise completebriefs. ELECTRICAL WORKERS IBEW LOCAL 1212 (WPIX, INC.)383which I do, that whatever vitality Twentieth Century,supra, possessed has been dissipated by Mead.9Thus the reasoning of the judge in Twentieth Century,adopted by the Board, in failing to find an improperpreference in an extended disparate leave of absence forunion officials, was simply that such a provision was nota preference, but a restoration of the seniority he wouldhave continued to receive had he remained on the job.Such reasoning would have identical application to thedisparate benefits specifically found unlawful in Mead.Thus the union officers in Mead would have continuedto receive the medical coverage and pension multipliershad they remained in the employ of Mead, and the argu-ment that providing these benefits to them when theywere on union leave can be construed as a restorationhas the same appeal. In fact I see no meaningful distinc-tion in the Board's reasoning in Mead, between the medi-cal and pension benefits specifically found to be unlaw-fully disparate and the longer leave and opportunity tobe gainfully employed, disapproved of therein, but notspecifically found unlawful.I am persuaded therefore that Mead is dispositive here,and that the clauses are presumptively unlawful.Respondent makes a number of arguments in supportof its position that these clauses are not violative of theAct. Citing the Supreme Court cases underlying theBoard's "inherently destructive" rationale of Dairylea,"Respondent argues that since the harm to employeerights from the discriminatory conduct here is "compara-tively slight and a substantial and legitimate business endis served, the . . . conduct is prima facie lawful." (GreatDane, supra at 34.)I cannot agree with either Respondent's assessment ofthe degree of harm to employee interests caused by itsdiscrimination, or its claim that a substantial and legiti-mate business end is served by the clauses in question.With respect to the provision for a 2-year period for aleave of absence for union leave (extended here by theparties to 3 years)," Respondent asserts that no signifi-cant benefits are granted by the extra leave. MoreoverRespondent contends that the effect of such clauses onother employees is nil as no other employee is adverselyaffected by such leave of absence. The core of this argu-ment is that the clause simply removes a disincentive thatotherwise would exist, i.e., loss of a permanent job, andis in effect a restoration rather than a preference. Al-though this argument as noted was approved in Twenti-eth Century, supra, it was implicitly rejected by the morerecent Mead decision.I conclude that contrary to Respondent's view, such aclause does grant significant benefits to union officials,and has a substantial adverse effect on the rights of otherunit employees.Thus, Tomaselli, by virtue of the parties extending the2-year limitation to 3, was given 2 more years while on9 I note that as far as my research discloses, Twentieth Century, supra,has not been cited in any subsequent case10 Radio Officers Union v. NLRB, 347 U.S. 17 (1954); NLRB v. GreatDane Trailers, 388 U.S. 26 (1967)11 In view of my disposition of the issues here, I shall assume withoutdeciding that the arbitrator's finding that the parties mutually agreed toextend Tomaselh's leave for an additional year was correctleave of absence than other employees who took or con-templated taking a leave of absence for the contractuallyprescribed 6-month period. This can hardly be describedas a limited or slight difference."The significance of this disparity is more strikinglydemonstrated by examining the effect on the unit em-ployees who remained working for WPIX.Tomaselli, having been on a leave well in excess of the6-month period accorded to other employees, would or-dinarily (in the absence of the disparate clause) if permit-ted to return to work, be relegated to the bottom of theseniority list and treated as a new employee. Therefore,the result of the Union's position disadvantages 57 bar-gaining unit employees, who had been hired after Toma-selli's original hiring date. Perhaps more significant,however, is the fact that 46 such employees were hiredby WPIX between Tomaselli's hire and the commence-ment of his leave. Of these 46 employees, 31 had moreactual time spent in the unit than Tomaselli, when Toma-selli sought reinstatement in July 1985. Thus, the accord-ing of accrued seniority to Tomaselli, for the 3 yearsspent as a union official, and while not performing workfor WPIX, would in effect provide him with a significantpreference over such employees. Because even employ-ees on nonunion leaves receive 6 months of accrued se-niority from WPIX, it is reasonable to conclude that theillegal preference accorded to Tomaselli was only 2-1/2years of extra accrued seniority credit. Even in thatevent, and giving Tomaselli the 6 months' senioritycredit permitted to employees on nonunion-relatedleaves, 26 employees would have been bypassed on theseniority list by Tomaselli if he was reinstated with ac-crued seniority. This is so, notwithstanding the fact thatsuch employees had performed over 6 months moreactual bargaining unit work for WPIX than Tomasellidid prior to his leave commencing."In my view such a preference accorded to Tomaselli,by virtue of his union status, has potentially significantconsequences in the event of a layoff and is akin to thesuperseniority preferences deemed unlawful in the Dairy-lea and Gulton cases.With respect to the right to be gainfully employedduring the union-related leave of absence, Respondentargues that this benefit is also of limited value. It con-tends that while other employees cannot take leaves tosolicit or accept employment elsewhere, employees onunion-related leave cannot accept "any" employmenteither, but are restricted to employment "in connectionwith the broadcasting industry."12 The fact that Tomaselh's leave was extended for a year pursuant tothe mutual modification of the clause, further demonstrates the invidiousnature of the preference. Thus, theoretically Tomaselh's leave could havebeen additionally extended by subsequent modifications, further lengthen-ing the gap between union- and nonumon-related leave, and furtherheightening the discriminatory effect.13 These include employees whose seniority dates range from January15, 1979, to January 25, 1981. Thus by July 1985, when Tomaselh soughtreinstatement, these employees had more than 4 years' on-the-job lemon-ty, as compared to Tomaselh's actual nonpreferential seniority of 4 yearsand 3 months (3 years and 9 months actual seniority, plus 6 months ofseniority accrued from the nondiscriminatory period of time of his leave). 384DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI do not perceive this limitation to in any way lessenthe value of this benefit, which I also view as significant.WPIX undoubtedly sought the restriction on employeeswork opportunities, as Respondent points out in its brief,"since it obviously did not want employees to take aleave of absence to seek or try other employment."However, this is precisely the option that the contractclause accords to employees on leave to become unionofficers. Although such employees cannot accept otheremployment, the clause to become a union official is asubstantial opportunity for career development and ad-vancement, which is denied to other employees.Respondent in this regard, stresses the transitorynature of union positions, and the uncertain job tenure ofunion officers. It is certainly not uncommon, however,for union officers to remain in their positions for substan-tial periods of time, and occasionally to move up tohigher positions in the union hierarchy. Indeed, I wouldnote that in Mead, supra, three of the union officials in-volved were out on union-related leave for periods oftime ranging from 10 to 16 years. The fourth such unionofficial was on leave for nearly 4 years. It is interestingthat all four of them were still serving as union officersat the time the case was being litigated, with no indica-tions that their tenures were about to end appearing inthe decision. Moreover, in Twentieth Century, supra, theunion official therein, had served as an officer for 8years, being elected to three successive terms as businessrepresentative, before seeking reinstatement to his formerjob.Accordingly, I conclude that the option to be em-ployed as a union officer while on a leave of absencedoes afford employees a significant chance for betteringones career opportunities, and is far from a "limited"benefit as urged by Respondent.Turning to the question of "substantial and legitimatebusiness interests" being served by such clauses, Re-spondent asserts that such provisions are necessary to"insure the presence of full time Union officers to en-force and administer the collective bargaining agree-ment," and to "further the process of collective bargain-ing." Essentially Respondent argues that the disincentiveof loss of seniority and or job rights that would be cre-ated by the absence of such clause providing these bene-fits to union officials would prevent unions from obtain-ing any union officers. Initially, I find that such dire pre-dictions by Respondent about the potential effect of theabsence of such clauses are grossly exaggerated and un-supported by any record evidence. Indeed an examina-tion of Respondent's own documents that it submitted inevidence herein, reveals this not to be so. Respondent, asnoted, submitted in evidence surveys of major collective-bargaining agreements compiled by the U.S. Departmentof Labor and the Bureau of National Affairs Of the 1765collective-bargaining agreements surveyed, only 761 (ap-proximately 43 percent) contained clauses providing forleaves of absence for union employment. In anotherstudy cited in the report, of 430 selected collective-bar-gaining agreements surveyed, 251 (approximately 58 per-cent) contained such leave provisions. Of these 251agreements, 177 provide for seniority accrual during theleave.The B.N.A. survey introduced by Respondent indicat-ed that 70 percent of the contracts that it analyzed pro-vided long-term leave provisions to serve as a union offi-cer. As to seniority accrual 89 percent of the long-termleave provisions surveyed discuss seniority. Seniority ac-cumulates for the length of the leave in 60 percent of theseniority provisions and is retained in 38 percent. Twopercent of the clauses provide for accumulation for aspecified period followed by retention.It is thus obvious that Respondent's own documentaryevidence indicates that a substantial number of unioncontracts, in some cases a majority of those surveyed,contained no provisions at all for leaves of absence toserve as union officers. Moreover, of those that do con-tain such clauses, a substantial number do not provide forthe accrual of seniority during the leave, as does theclause in question herein. One can presume that theUnions in these cases are able to attract and obtain unionofficers from the ranks of unit employees, notwithstand-ing the absence of such disparate clauses as are includedin Respondent's contract in the instant case.Although it cannot be disputed that the possibility ofjob and or seniority loss, should an employee acceptunion employment, would have an inhibitory effect onthe ability of the Union to recruit officers or representa-tives, such a consideration is not sufficiently compellingto justify the discrimination here. Indeed, such argumentswere rejected in Dairylea itself, and have been treatedsimilarly ever since.Thus in Mead, supra, the General Counsel made theidentical contention urged here by Respondent. TheBoard held:The General Counsel contends that these benefitswere provided legitimately to the union officers be-cause, if the benefits were unavailable, individualswould be unwilling to serve as union officers for ex-tended periods. The Union thus would lose continu-ity and experience in its leadership and effectivenessas the employees' collective bargaining representa-tive.As noted above, however we rejected this posi-tion in Gulton where we found that "assuring that aunion has effective and efficient organization" wasinsufficient justification for linking job rights tounion activities. [273 NLRB at 1452.]Moreover, in the recent Gulton II case, the Board re-versed a judge's finding lawful a clause protecting aunion official because "without such protection the chiefsteward may quit." The Board cited Guhon I and Dairy-lea to the effect that "it nevertheless remains the union'stask to build and maintain its own organization, andwhere the immediate problem is simply a matter of en-couraging employees to [serve as a union representative]a union can alone handle the situation simply by payingemployees or by giving them other nonjob benefits."(276 NLRB 1043.)The Second Circuit Court of Appeals specifically ap-proved this reasoning while enforcing Dailylea, supra,and repeated the observation that a union must offer theincentives necessary to attract qualified officials. The ELECTRICAL WORKERS IBEW LOCAL 1212 (WPIX, INC.)385court continued that "the policy of. . . 8(b)(2) is to insu-late employees' jobs from their organizational rights• . . . For a union to employ job related benefits tomaintain its own organization would thus fly in the faceof this statutory purpose." (531 F.2d at 1166 and 1167.)In further support of its position, Respondent citesBASF Wyandotte Corp., 274 NLRB 978 (1985), as well asother cases providing union-related benefits to employ-ees," and asserts that these cases, rather than Mead andDairylea are dispositive of the instant case. Once again, Ido not agree.In BASF, supra, the Board was concerned with aclause that permitted union officers 4 hours of paid timeper day to conduct union business, including grievanceprocessing. The Employer unilaterally discontinued thatprivilege and an 8(a)(5) complaint was filed. The Boardfound that such payments were mandatory subjects ofbargaining, and did not violate Section 302 of the Act asalleged by the employer therein. It concluded additional-ly that these payments did not constitute unlawful sup-port under Section 8(aX2) of the Act, and found that theEmployer violated Section 8(a)(5) of the Act by discon-tinuing these privileges.Respondent argues that the Board in BASF affirmed. the validity of these payments, notwithstanding the factthat other employees did not enjoy such benefits. It as-serts that the Board implicitly determined therein thatthe clause served a legitimate and substantial businessjustification "of the the administrations and enforcementof the collective bargaining agreement and the further-ance of the collective bargaining relationship."Respondent views Tomaselli's situation as comparableto that of the officials in BASF, in that Tomaselli also ne-gotiated contracts on behalf of and processed grievancesinvolving the unit here. Thus Respondent contends thathis status as business representative rebounded to thebenefit of the unit employees, which outweighs anyslight discrimination that might exist.In my view BASF, and the other cases cited by Re-spondent set forth above are clearly distinguishable fac-tually and legally from the instant case, as well as fromDairylea and Mead.Initially I would note that neither BASF nor the othercases cited analyzed the particular benefits involvedunder the standards set forth in Daitylea and its progeny.Indeed their concerns were with Section 302 or Section8(a)(2) of the Act, which were the principal defensesraised by the employers therein. But in any event, I findthe holdings in those cases to be perfectly consistentwith Dairylea principles.The benefits in those cases, such as payment for unionbusiness, grievance handling, and negotiations, and theuse of company property and time to conduct variousunion functions, are benefits which, unlike the discrimi-14 Coppinger Machinery Service, 279 NLRB 609 (1986), and AxelsonInc, 234 NLRB 414 (1978), enfd 599 F 2d 91 (5th Or 1979) (payment toemployees for time spent conducting union negotiations); Sunnen Prod-ucts, 189 NLRB 826, 828 (1971) (use of company time and property fornegotiations); Hesson Corp., 175 NLRB 96 (1969) (permitting employeecommittee to hold meetings on paid time to prepare to meet with man-agement, to conduct steward classes on company property, and to con-duct union elections on paid time)natory benefits in the instant case, are of limited dura-tion, and have no detrimental effect on job rights ofother employees. Moreover, also unlike the clauses here,the benefits in these cases all directly relate to on-the-jobunit functions, resulting in benefits to all unit employees.In contrast, during Tomaselli's leave of absence he didnegotiate contracts for and process grievances on behalfof WPIX unit employees, he also performed similar func-tions on behalf of employees employed by 24 other em-ployers. I do not believe that the amount of time Toma-selli spent representing other employees of different em-ployers can be said to have substantially benefited theWPIX unit. While the amount of his time spent on othershops, vis-a-vis WPIX, was not established on therecord, it can safely be assumed based on the numbers ofemployers involved, that a relatively small portion of histime was devoted to WPIX matters, while he was onleave of absence.I note that in Mead, supra, the union officials thereinperformed precisely the same functions as Tomaselliduring their leaves of absences, and such was found in-sufficient to justify the discriminatory disparate benefitsto such union officials.Accordingly, and in sum, I conclude that the collec-tive-bargaining agreement here provides substantial dis-parate benefits to union officials (lengthier leave and theopportunity to be employed) which have potentially sig-nificant consequences on the job rights of other unit em-ployees. I emphasize particularly in this regard the factthat the clause in question accords union officials seniori-ty accrual for the time spent while on their extended dis-parate leave. This can result as it in fact would have inthe instant case, in the union official returning to the jobwith a seniority position higher than other employeeswho have spent more actual time performing unit workfor their employer. Thus had Tomaselli been permittedto return to WPIX in July of 1985 with his seniority ac-crued, 26" unit employees would have been so bypassedand disadvantaged. In my view this discrimination iscomparable to the superseniority clauses condemned inDairylea.Such clauses are therefore presumptively unlawful.Respondent has not shown that these benefits further theeffective administration of bargaining agreements on theplant level by encouraging the continued presence of theunion official on the job. Dairylea, supra, Mead, supra.Nor has it demonstrated the existence of any other suffi-ciently compelling legitimate interests served by suchclauses that would warrant the overcoming of this pre-sumption of illegality and that would justify the tying ofimportant job rights and benefits to union activities.Thus the "discriminatory impact on nonunion officeremployees is much more than simply an incidental sideeffect of a more general benefit accorded all employees."Mead, supra, Dairylea, supra.Based on the above, I conclude that by maintainingand enforcing these provisions of the contract, and bydemanding Tomaselli's reinstatement and arbitrating his15 As noted, this figure does take in to account the fact that other em-ployees on nonunion-related leaves can accrue 6 months of seniority 3 86DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgrievance over WPIX's failure to do so, Respondent hasviolated Section 8(b)(1)(A) and (2) of the Act.CONCLUSIONS OF LAW1.WPIX is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3.By maintaining and enforcing Section 309(a) of itscollective-bargaining agreement with WPIX, Respondenthas engaged and is engaging in unfair labor practiceswithin the meaning of Section 8(b)(1)(A) and (2) of theAct.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it shall be ordered to cease anddesist therefrom and to take certain affirmative action de-signed to effectuate the policies of the Act.Having found that Respondent's actions in maintainingand enforcing Section 309(a) of the collective-bargainingagreement between it and WPIX was unlawful, I shallrecommend an order that Respondent cease and desistfrom maintaining, enforcing, or attempting to enforcesuch a clause.It is also appropriate to order Respondent to cease anddesist from pursuit of its grievance seeking Tomaselli'sreinstatement, Gulton II, supra, withdraw such griev-ance, and withdraw its lawsuit in Federal court seekingto enforce an arbitration award relating to such griev-ance. Inland Boatmen's Union (Dillingham Tug), 276NLRB 1261 (1985); Teamsters Local 705 (Emery AirFreight), 278 NLRB 1303 (1986); Stage Employees Local32B-32J (Allied Teamsters Maintenance Co.), 258 NLRB430, 435 (1981).[Recommended Order omitted from publication.]